                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES - GENERAL

Case No.      CV 21-2029-DMG                                         Date     June 15, 2021
              BK # 1:18-bk-11965-MT

Title In re: Ian Jacoby


Present: The Honorable       DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               Kane Tien                                              Not Reported
              Deputy Clerk                                            Court Reporter

   Attorneys Present for Plaintiff(s)                      Attorneys Present for Defendant(s)
             Not Present                                              Not Present

Proceedings: IN CHAMBERS – ORDER TO SHOW RE: DISMISSAL FOR LACK OF
             PROSECUTION

        The docket reflects that a bankruptcy appeal has been filed in the above-entitled action,
but that appellant has not filed the required:

        ___    entered stamped copy of order, judgment, or decree,

        _X__ statement of issues,

        _X__ designation of record,

        _X_    notice of transcripts, and

        ___    filing fee.

        Appellant is Ordered to Show Cause no later than June 25, 2021, why the appeal should
not be dismissed for these deficiencies. The Court may consider Appellant's filing of the missing
required documents and fees to the Bankruptcy Court, along with a declaration of good cause for
the delay, sufficient response to the order to show cause.

IT IS SO ORDERED.




CV-90                               CIVIL MINUTES - GENERAL                 Initials of Deputy Clerk KT
